Citation Nr: 1733243	
Decision Date: 08/15/17    Archive Date: 08/23/17

DOCKET NO.  10-13 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right upper extremity neurological disability, to include as secondary to the service-connected anterior bursitis, impingement syndrome, and arthrosis of the right shoulder. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Timbers, Associate Counsel
INTRODUCTION

The Veteran served as a member of the United States Navy, with active duty service from September 2004 through February 2006.  

This appeal comes to the Board of Veterans' Appeals ("Board") from an October 2009 rating decision by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Portland, Oregon (hereinafter Agency of Original Jurisdiction ("AOJ")).

The Veteran testified at hearings before the undersigned Veterans Law Judge via video conference in November 2011 and July 2012.  The Veteran presented testimony relevant to the issue on appeal at both of those hearings.  Transcripts of those hearings are associated with the record.

The Veteran's appeal has been before the Board on several prior occasions.  Most recently, in November 2016, the Board remanded the Veteran's claim to the AOJ so that a supplemental medical opinion could be obtained regarding the etiology of the Veteran's reported symptoms.  A review of the claims file indicates the AOJ obtained the requested medical opinion in December 2016.  Thereafter, a supplemental statement of the case was issued, which continued to deny the Veteran's claim for service connection and returned the appeal to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The clinical evidence of record does not show the Veteran has a diagnosed upper right extremity radiculopathy/neuropathy disability which is proximately related to or the result of a service connected disability.  





CONCLUSION OF LAW

The criteria for service connection for right upper extremity radiculopathy/neuropathy disability are not met.  38 U.S.C.A. §§  1110, 5103, 5103A (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.10 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act ("VCAA") must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).

In a letter issued in September 2009, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of this letter, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in the October 2009 VCAA notice, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant notice was issued prior to the currently appealed rating decision; thus, this notice was timely.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before the AOJ and the Board.  It appears that all known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  This includes inclusion of updated VA treatment records from the Portland VA Medical Center ("VAMC") requested as part of the Board's October 2014 remand directive.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System ("VBMS") have been reviewed.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge ("VLJ") who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the both of the hearings, the VLJ noted the basis of the prior determination and explained the element of the claim that was lacking to substantiate the Veteran's claim for benefits.  The VLJ specifically noted the issue on appeal and as listed on the title page of this decision.  The Veteran was assisted at both hearings by an accredited representative from Disabled American Veterans.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran has been provided with a VA examination which addressed the purported causal relationship between the claimed disability, relation to other service-connected disabilities, and active service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Given that the pertinent medical history was noted by the examiner, this examination report sets forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Pursuant to the Board's November 2016 remand, the AOJ obtained an addendum medical opinion, which specifically addressed the etiological relationship of the Veteran's reported symptoms and his service-connected right shoulder disability.  This addendum opinion substantially complied with the Board's November 2016 remand directives, and is thus adequate for ratings purposes.  Stegall, 11 Vet. App. at 270.  As such, the Board finds that VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Moreover, the neither the Veteran nor his representative have advanced any procedural arguments in relation to VA's duties to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) (holding that "absent extraordinary circumstances . . . we think it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran . . .").  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

Lastly, the Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

General Laws and Regulations Governing Entitlement to Service Connection:

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.

Establishing service connection generally requires competent evidence showing: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381, F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id; Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or aggravated by, a service-connected disease or injury.  To prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

Alternatively, VA regulations allow for a current disability to be service connected if the evidence of record reveals the Veteran has a current diagnosis that was chronic in service, or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  However, in Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).

As applied to the Veteran's case, neuropathy is a "general term denoting functional disturbances and/or pathological changes in the peripheral nervous system."  Ferro v. Derwinski, 1 Vet. App. 326, 329 (1991); Kellar v. Brown, 6 Vet. App. 157, 161 (1994).  Peripheral neuropathy thus falls under the category of "an organic disease of the nervous system," which is listed as a chronic disease under 38 C.F.R. § 3.309(a).  As such, the presumptive provisions of 38 C.F.R. § 3.303(b) for "chronic" in-service symptoms, "continuous" post service symptoms, or manifesting within one year of service separation apply to the Veteran's appeal. 

The determination of whether the requirements of service connection have been met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).  In making these determinations, the Board must consider and assess the credibility and weight of all evidence in the claim file, including the medical and lay evidence, to determine its probative value.  In doing so, the Board must provide its reasoning for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  A claimant need only demonstrate an approximate balance of positive and negative evidence in order to prevail. See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  For a claim to be denied on the merits, a preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In the instant appeal, the Veteran seeks service connection for a right upper extremity neurological disability.  In statements to the Board, the Veteran contends he developed symptoms of numbness and tingling in his right arm following surgery for his service-connected right shoulder disability.  The Veteran alleges these symptoms of right arm numbness, weakness, and tingling are related to his service-connected right shoulder impairment. 

However, after reviewing the Veteran's medical records, the Board finds the Veteran does not have a diagnosed right upper extremity radiculopathy and/or neuropathy disability.  In reaching this determination, that the Veteran does not have a current clinical diagnosis for right upper extremity radiculopathy/neuropathy disability, that is proximately related to or the result of a service connected disability, the Board has considered the Court's holding that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Despite this broad approach, the Board finds the weight of the evidentiary record, including objective medical findings and lay assertions, is against the finding of a current right upper extremity radiculopathy/neuropathy disability.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; Degmetich v. Brown, 104 F.3d 1328 (1997).  The current disability requirement is satisfied when a claimant "has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim," McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), or "when the record contains a recent diagnosis of disability prior to ... filing a claim for benefits based on that disability."  Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013).   In the absence of proof of a current disability, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225.  

The mere fact of a Veteran reporting subjective symptoms, whether right arm numbness, weakness, or otherwise, does not necessarily warrant a finding that he has met the current disability due to disease or injury requirement.  Rather, in order for a Veteran to qualify for basic entitlement to compensation under 38 U.S.C.A. § 1110 or § 1131, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (2001).  

Throughout the pendency of his appeal, the Veteran has reported symptoms of right arm numbness, weakness, and tingling.  He has consistently alleged that he believes these symptoms are related to his service-connected right shoulder disability, as the reported symptoms began after his second shoulder surgery.  The Board acknowledges the Veteran's statements indicating a relationship between his right shoulder surgery, and the development of his current symptoms of right arm numbness and weakness.  The Board finds the Veteran competent to report his current symptoms.  See Layno, 6 Vet. App. 465, 469.  However, the Board finds that the etiology of these symptoms, and their relationship to his service-connected right shoulder disability, falls outside the realm of common knowledge of a layperson, and thus, the Veteran is not competent to provide evidence on the issue of causation.  See Jandreau, 492 F.3d 1372, 1377 n.4; see also Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  As such, the Board affords the Veteran's lay statements regarding etiology of his current symptoms little probative weight.

A review of the medical evidence of record indicates that the Veteran has not been diagnosed with any discernable right arm impairment.  Despite his reports of symptoms, all diagnostic evaluations of the Veteran's right arm have been wholly normal.  For example, a June 2010 nerve condition study found no evidence of radiculopathy, plexopathy, or entrapment neuropathy within the Veteran's right upper extremity.  A second nerve conduction study was performed in November 2012, and was again normal.  This second electromyogram ("EMG") reported no evidence of right sided cervical radiculopathy, carpal tunnel syndrome, ulnar neuropathy, or plexopathy.  The Veteran was scheduled to appear for a third EMG study in May 2016; however, he did not appear for his appointment. 

In addition to these diagnostic studies, the Board notes that all physical examinations of the Veteran have failed to identify any discernable neuropathic disability.  The Veteran was initially afforded a VA examination in November 2012.  During this examination, the examiner observed the Veteran had full muscle strength ("5/5") for his right elbow extension, right hand grip, and right hand pinching of the thumb to index finger.  The Veteran's right elbow flexion and right wrist flexion and extension were reported as slightly diminished ("4/5"), but still within normal limits.  No atrophy of the muscles within the right arm were observed, and the Veteran displayed normal ("2+") reflexes of his right bicep, tricep, and brachioradialis.  The examiner did report that the Veteran reported diminished sensation to light touch across his right shoulder and right arm.  However, the examiner explained that this diminished sensation was in a non-dermatomal pattern and did not suggest any evidence of diagnosable peripheral nerve condition.  

The Board is aware that previous remands have found this November 2012 examination and to be inadequate.  However, the Board highlights that this determination was made with respect to the examiner's ultimate conclusion as to whether the Veteran's symptoms were suggestive of any diagnosable disability.  The remaining portions of this examination, including the objective testing of the Veteran's muscles, reflexes, and sensation, discussed above, does not represent a medical opinion which the Board has previously found inadequate.  Rather, these objective findings remain relevant, as they are clinical findings and are thus probative to the Board's discussion.

Additionally, the Board finds these objective and clinical observations from the November 2012 examination are consistent with the subsequent October 2014 VA examination.  During this October 2014 examination, the Veteran was observed to have full ("5/5") muscle strength of his right arm, including elbow flexion and extension, wrist flexion and extension, grip, and pinching of the thumb to index finger.  No atrophy of the muscles within the right arm were observed, and the Veteran once again displayed normal ("2+") reflexes of his right bicep, tricep, and brachioradialis.  The sensory examination conducted during the October 2014 VA examination noted decreased sensation only on the Veteran's right inner/outer forearm and hand.  The Veteran reported normal sensation along his right shoulder.  The examiner additionally reported that the right arm had a negative phalen's sign and a negative tinel's sign, thus showing no evidence for median nerve entrapment. 

The only significant difference between the November 2012 and October 2014 VA examinations was the presence of "trophic" changes on the Veteran's right arm.  During the November 2012 examination, the examiner reported the presence of trophic changes over the right arm.  No description of these trophic changes was reported, just a notation of their existence.  During the subsequent October 2014 VA examination, there were no reports or observations of any trophic changes.  The Board highlights this difference because in the prior October 2014 remand, the Board found the November 2012 examination to be internally inconsistent because of the report of trophic changes.  Specifically, the Board observed that the examiner stated that the Veteran did not have peripheral neuropathy, but later attributed his trophic changes to peripheral neuropathy.  

However, the Board emphasizes that this November 2012 finding of trophic changes does not represent a clinical diagnosis for peripheral neuropathy.  Rather, it was a clinical observation of a symptom.  A review of subsequent physical examinations does not indicate that this symptom was chronic or persistent.  A physical examination of the Veteran in July 2014, conducted at the Portland VAMC, reported no evidence of skin abnormalities, including an absence of redness or warmth along the Veteran's right upper extremity.  Similarly, there was no evidence of any trophic changes during the October 2014 VA examination.  

As for the medical opinion evidence, the Board finds the probative and credible evidence of record does not support a finding that the Veteran has a diagnosable right upper extremity radiculopathy/neuropathy disability.  In a December 2016 addendum medical opinion, the examiner who conducted the October 2014 VA examination, opined the overall longitudinal medical record does not suggest the Veteran experiences any neurological impairment.  In support of this conclusion, the examiner explained that all EMG nerve conduction studies have been wholly normal, showing no evidence of any nerve latency or abnormality.  The examiner further cited to a November 2012 magnetic resonance imaging ("MRI") of the Veteran's cervical spine, which found no evidence of any spinal nerve impairment.  

The examiner further explained that, because there was no credible clinical evidence of a diagnosable right upper extremity radiculopathy/neuropathy disability, there was no evidence which would indicate that these symptoms were due to, caused by, or aggravated by the Veteran's service-connected right shoulder disability.  Rather, because the Veteran reported subjective symptoms, which could not be corroborated with clinical findings, physical examinations, or EMG studies, there was no need to determine an etiology because there was no evidence of a diagnosable disability. 

The Board finds this December 2016 addendum medical opinion to be entitled to significant weight.  The examiner's conclusion, that the Veteran does not have a diagnosable right upper extremity radiculopathy/neuropathy disability, is supported by a review of the longitudinal medical evidence and a physical examination of the Veteran.  Moreover, this conclusion is supported by citations to the medical record, including objective medical reports such as the MRI of the cervical spine and two separate EMG nerve studies.  As such, the Board affords it great probative value. 

Therefore, the Board has reviewed all medical and lay evidence, but finds there is no probative evidence of record which establishes that the Veteran has been diagnosed with any discernable right upper extremity radiculopathy/neuropathy disability.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

	
ORDER

Entitlement to service connection for a right upper extremity neurological disability is denied. 



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


